UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8538


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COREY WALTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:03-cr-00181-LMB)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Walton, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey    Walton     appeals     the    district     court’s   order

denying his motion for reconsideration.                We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Walton, No. 1:03-cr-00181-LMB (E.D. Va. Filed Nov. 24, 2008 &

entered Nov. 25, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the     court   and   argument    would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2